Motion Granted, Motion Denied, and Order filed June 14, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00671-CV
                                    ____________

                        GB TUBULARS, INC., Appellant

                                          V.

               UNION GAS OPERATING COMPANY, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-28193

                                      ORDER

      Appellee filed a supplement to its brief on May 10, 2016. Appellant filed a
motion to strike the supplement on May 17, 2016. On May 19, 2016, appellee filed
a response to the motion to strike and, in the alternative, a request for leave to file
the supplement.

      Appellee’s request for leave to file the supplement is GRANTED.
Appellant’s motion to strike is DENIED. Appellant may file a response to the
supplement; the response is due by June 28, 2016.
PER CURIAM